DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims:
	References Vacanti EP 2857858 and Manoogian US 2007/0018882 does not anticipate or renders obvious the claimed invention:
A device having an operation to receive a plurality of receive signals; generate, using the plurality of receive signals, a plurality of receive beams within the area illuminated by the FMCW transmit beam and electronically scan each receive beam of the plurality of receive beams in the second illumination direction such that the scanning of each receive beam is coordinated with the scanning of the FMCW transmit beam in the second illumination direction; and processing circuitry configured to: determine one or more characteristics of a plurality of sub-areas of the area illuminated by the FMCW transmit beam, wherein a sub-area of the plurality of sub-areas is within a receive beam of the plurality of receive beams, wherein the processing circuitry is configured to determine the one or more characteristics based on a selected radar mode for the sub-area; and assemble a coherent mapping of reflectivity characteristics in the first illumination 
Vacanti shows in fig. 1A-14, a frequency modulation continuous wave (FMCW) radar device (0006), the device comprising: a transmit array comprising a plurality of transmit antenna elements (0039), wherein the transmit array is configured to output an FMCW transmit beam that illuminates (0006-0008) an area with a greater extent in a first illumination direction than in a second illumination direction (0006-0008), wherein the second illumination direction is substantially perpendicular (0006-0008) to the first illumination direction; transmit electronics (0039)configured to electronically scan the FMCW transmit beam in the second illumination direction (0006-0008)(fig.4); a receive array (fig.3) (0019-0024) comprising a plurality of receive antenna elements, wherein the receive array is configured to: receive reflected return signals for a given azimuth (0039-0044)that arrive at the receive array as phase coherent and amplitude coherent signals
	Vacanti fail to disclose processing circuitry configured to: determine one or more characteristics of a plurality of sub-areas of the area illuminated by the FMCW transmit beam, wherein a sub-area of the plurality of sub-areas is within a receive beam of the plurality of receive beams, wherein the processing circuitry is configured to determine the one or more characteristics based on a selected radar mode for the sub-area; and assemble a coherent mapping of reflectivity characteristics in the first illumination direction based on the phase coherent and amplitude coherent signals and from the characteristics of the plurality of sub-areas.
Therefore, the above limitation in the entirety of the claim is neither anticipated nor renders obvious on the prior art of record; claims 1-8 are allowed. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813